EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES YEARS ENDED DECEMBER 31, (Unaudited) (Dollars in Millions) 2009 2008 2007 2006 2005 Profit $ 259 $ 385 $ 494 $ 473 $ 364 Add: Provision for income taxes 45 120 234 215 173 Deduct: Partnership income - (3 ) (7 ) (4 ) (6 ) Profit before income taxes and partnership income $ 304 $ 502 $ 721 $ 684 $ 531 Fixed charges: Interest expense $ 1,048 $ 1,159 $ 1,132 $ 1,029 $ 783 Rentals at computed interest* 5 6 5 6 5 Total fixed charges $ 1,053 $ 1,165 $ 1,137 $ 1,035 $ 788 Profit before income taxes plus fixed charges $ 1,357 $ 1,667 $ 1,858 $ 1,719 $ 1,319 Ratio of profit before income taxes plus fixed charges to fixed charges 1.29 1.43 1.63 1.66 1.67 *Those portions of rent expense that are representative of interest cost.
